 Permit me to 
congratulate you, Mr. President, on your election, which symbolizes the spirit 
of renewal of the present period in international relations. Many of our 
countries aspire to emulate your country's efforts to overcome obstacles and 
spread political and economic freedom and become a productive part of the world 
system. 
The Government of Peru shares those same objectives, and is seeking to 
restore the legitimacy and trustworthiness that have been lacking in the 
past. To that end, we are seeking to modernize, to consolidate democracy and 
economic competitiveness and, above all, to base our actions on the interests 
of the majority. In a word, we are attempting to engage in a true process of 
redefinition and national reconstruction. 
The majority of the Members of the United Nations face similar problems, 
but nothing can be done if the Organization cannot begin to function as a 
genuinely multilateral association of sovereign nations with equal rights and 
duties as provided for in the Charter. To that end we must reform the United 
Nations and make it more effective, with the same perseverance and 
determination our Governments have shown in their national reconstruction 
efforts. 
Democratization through decision-making by consensus; administrative 
reform; a balance among the various bodies of the Organization; and improved 
cooperation for development: these are among the crucial factors for the 
future of the United Nations and for its prestige and authority. The 
developing countries have the ongoing task of ensuring respect for the 
principles of the Charter. On the basis of those same principles, the major 
Powers must redefine their real national priorities. It would then be 

possible to decide on a mandate agreeable to both sides that would orient the 
rebirth of the United Nations and prevent erratic extremism. 
The collapse of communism did not mean the automatic disappearance of the 
world's problems, but it has given the world community its first opportunity 
in 50 years to reorient international relations towards peace and well-being. 
We face an unprecedented, formidable effort that can now begin in propitious 
circumstances. The bases of this common effort are: development; the 
solution of disputes by diplomatic means; respect for law; and the application 
of fundamental economic and political freedoms. The United Nations system is 
the only mechanism creative enough to put this into effect. Only though 
multilateral cooperation will it be possible to conflate collective action and 
respect for national sovereignty without manoeuvring to preserve or increase 
international influence which would be even worse in a world free of 
ideological motivations or the imperatives of the cold war. 
For our countries as a group, it is vitally important to resume the 
North-South dialogue on a constructive and realistic basis. None of the 
global problems threatening the survival of mankind can be dealt with 
adequately without the active participation of the developing countries. The 
economic and social aspects of multilateral policy are in the interests of all 
Member States. United Nations action in this realm has been notoriously 
inadequate. 
With the ideological confrontation of the post-War period overcome, the 
most urgent problem today is the world recession and the consequent risk of 
regional isolationism. Undue concern for political and security matters or a 
narrow view of world problems can cloak conservative impulses and new 
protectionist tendencies, which would pose the threat of undue interference. 

The threat of this new world division can be dispelled only if we all agree 
that the various aspects of North-South relations together constitute the most 
urgent, critical factor of international security. 
None the less, Peru recognizes the importance and urgency of maintaining 
peace and preventing conflicts. We are prepared to expand our traditional 
participation in peace-keeping operations. The Secretary-General's Agenda for 
Peace sets out many innovative ideas for the future of United Nations action 
in this sphere, and we firmly support them. 
The situation of Peru exemplifies the unyielding relationship among 
national, regional and world bodies. In our case, this relationship, 
frequently addressed by the theoreticians of international relations, becomes 
something of a paradigm, because my country has worked to promote its national 
interests, respect for national sovereignty and multilateral action. In other 
words, Peru seeks to reconcile a political programme dealing both with the 
viability of its internal plans and with foreign affairs through a consistent 
economic and financial programme. At this point in international relations, 
we cannot imagine that a State like Peru can exist without coherence among 
those three factors. Without this, we would be under constant threat from 
fragmentation of sovereignty which has already done damage in other parts of 
the world or from harsh limitations of sovereignty resulting from the 
interventionist nature of the new global challenges and the consequences of 
hasty multilateralism. 
We view regional action as relevant, because we consider that the future 
of the multilateral system is based on the development of trustworthy regional 
organizations. These must play a growing role in the promotion of democracy, 
 fostering development, in overcoming conflicts, in supplying humanitarian 
assistance and in maintaining peace. 

In our region, Peru is working to ensure that the Organization of 
American States will play its new role and go beyond the rituals of rhetoric 
and ostracism. We cannot continue to hold back a hemispheric organization 
whose work must be based on solidarity and must be effective to address the 
fundamental issues that threaten democracy and development. 

The democratization of international relations can be achieved in a 
number of ways. Peru believes that one of the most effective of these is the 
strengthening of regional organizations, which are ideal forums for dealing 
with any substantive issue. All the situations that now call for speedy and 
effective action are the legacy of the dynamics of the cold war. Today we 
need imaginative solutions that combine the global vision of the United 
Nations with contributions by regional bodies. This is no easy task, because 
both approaches require the political will of Member States; but given the 
uncertainty of international relations, that will must consistently be made 
manifest in all bodies where States come together, as is obviously the case 
with the wide range of neighbourly relations we enjoy within our Organization. 
The Government of Peru shares the desire of the Government of Ecuador, 
expressed by the President of that country, Mr. Duran Ballen, in his statement 
last Friday. He spoke about the need to promote joint development between the 
two countries. In this context, and bearing in mind the fact that Peru gives 
priority to the strengthening of its fraternal bonds with Ecuador, 
President Alberto Fujimori in November 1991 put forward a proposal for 
friendship, cooperation and integration. This proposal was aimed at 
reorienting bilateral relations to reflect the desires of our peoples to 
strengthen good-neighbourly relations and development. 
Peru is convinced that the common will for understanding expressed during 
the State visit by President Fujimori of Ecuador in January 1992, as well as 
in the interview with President Duran Ballen in Quito last August, when he 
assumed the presidency of Ecuador, will continue in further meetings between 
the two Heads of State, making it possible gradually to harmonize our 
respective positions and to deepen our relations. 
 
As is well known, the crisis in Peru has reached an extreme because of 
the actions of terrorist groups and as a result of our dire economic 
situation. But we must avoid simplistic interpretations which maintain, for 
example, that ours is an ethnic problem pitting an indigenous population, the 
descendants of defeated Incas, against a political class descended from the 
Spanish conquistadors. This interpretation is thought-provoking and linear 
but inaccurate. Exploitation of man by man is a historic fact which many 
generations of Peruvians have striven to cancel out. But it is also a 
struggle to reconcile characteristics of an idiosyncrasy rooted in a profound 
and extensive mixing of races - characteristics that at times may clash but 
that at others can mesh fraternally throughout the breadth of Peru, fragmented 
as it is by its topography, and to the depth of the baroque culture of this 
the oldest nation State of South America. 
The cumulative ancestral problems of five centuries have given rise to a 
social breakdown which may now be called historical. To this unstable legacy 
are now added new challenges, including a quarter of a century of economic 
stagnation and internal migration, with its accompanying demographic explosion 
and mushrooming slums, and culminating during the past decade in 
narco-terrorism. Quite naturally, this has produced a tacit alienation 
between the State and society and as a result rightly or wrongly people 
have perceived the State as an obstacle or impediment instead of as a 
guarantee of meeting the basic needs of society. 
In the face of these challenges, an ambitious and difficult programme to 
put the country's economy and finances on a healthier footing was begun in 
1990; it is now on the verge of bringing economic recovery and renewal of the 
State apparatus. An anti-terrorist strategy culminated a few days ago in the 
capture of the founder of the terrorist group Shining Path. 
 
The conciliation Peru now seeks between its ancestral culture and the 
modern-day exigencies of competition is not impossible. It can be achieved by 
modernizing the economy and public institutions and by eliminating insecurity 
through joint efforts of the State and society against terrorism. What is 
needed is a representative democracy that is more attentive to the real 
immediate interests of the people, along with institutions that can guarantee 
an efficient dialogue between the State and society. This civic progress can 
be successfully made through a modern parliament, through integrity and 
efficiency in the administration of justice, and through the constant efforts 
of the political classes, both new and traditional, in order to surmount the 
country's problems in light of reality rather than of doctrine. 
At this complicated juncture Peru does not stand alone. It has enjoyed 
the understanding of other countries in the hemisphere and the thoughtful 
support of countries in other parts of the world. The understanding reached 
with regard to Peru's problems in the Organization of American States 
represents a historic landmark in the work of that organization and augurs 
well for its intelligent and dynamic responses to future challenges. 
The decision to respond positively to Peru's request for technical 
support and to send observers to the elections to be held in November is the 
expression of a joint effort to interpret, in a definite and transparent 
manner, the desires of the people and the Government of Peru to elect a 
constituent congress which will lead to new institutional viability for our 
democracy. 
The Shining Path obsession has not only divided the country but created 
antagonisms between the State and society, destroying both and creating 
instead a totalitarian response to the national crisis. The various stages 

of the Shining Path, stripped of anecdote and rhetorical effect, began with 
the exploitation of a short-lived and fairly confined Andean uprising, 
followed by coercive recruitment, employing intimidation and violence against 
peasants. In this context, given the movement's tenuous strength in the rural 
areas, it launched an assault on the cities, carrying out fierce 
assassinations of true urban leaders and bombing civil targets. 
During recent stages, the Shining Path had already established an 
unnatural alliance with Peru's most powerful and illegitimate transnational 
force, drug trafficking. It had filled the growing popular vacuum with its 
radicalized violence, taking new terrorist forms to extremes and moving from 
the countryside, where it had never taken root, to the city in a so-called 
"strategic step" which only the narcissistic cult of its leadership could 
sustain. This final stage of self-intoxicated obstinacy was the beginning of 
the end. 
Society reacted. From apprehension and despair, we moved silently to 
indignation and took the offensive, making it possible to create an atmosphere 
propitious to the recent capture of the founder of this Utopian movement that 
Peru considers to be the antithesis of its nationality. While it would be 
overly optimistic to say that we are approaching the light at the end of the 
tunnel, we can indeed perceive the fresh air of a new era of hope. 
The Peruvian people have overcome their paralysis and are now taking 
action against terrorism. Now that its genocidal practices have been 
uncovered and the Shining Path is being stymied by the renewed thrust of 
democracy in Peru, the efforts of the hemisphere must lead to international 
cooperation. In essence what we are trying to do is to promote the most 
effective integration of Peru into the world economy; at the same time, we 

must contribute to the country's internal security and cooperate in the 
dismantling of external agents who are still promoting terrorism in this 
nation. Here, in a word, lies the solidarity demanded by Peru and which the 
Charter requires of us, the United Nations.
